         Case 1:18-cv-00849-LAP Document 17 Filed 03/31/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KASSEM HUSSEIN,

                      Petitioners,
                                                18 Civ. 849 (LAP)
-against-
                                                       ORDER
UNITED STATES OF AMERICA,

                      Respondents.



LORETTA A. PRESKA, Senior United States District Judge:

    In light of the Court’s order of June 12, 2019 (dkt. no.

174 in 13-cr-476) denying Petitioner’s motion to vacate (dkt.

no. 1), the Clerk of Court shall mark this action closed and

deny all pending motions as moot.

SO ORDERED.

Dated:       New York, New York
             March 31, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
